Citation Nr: 1205779	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  05-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of a fracture of the left hand.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1945 to December 1947 and from October 1950 to December 1950.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on September 8, 2011, which vacated an August 2010 Board decision and remanded the case for additional development.  The Court in an August 1, 2008, order had previously vacated a June 2007 Board decision as to this matter.  The issue initially arose from a November 2004 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2005, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Court, in its September 2011 order, incorporated the findings of a Joint Motion for Remand which found error in VA's failure to satisfy the duty to assist by providing an adequate examination and medical opinion under the provisions of 38 U.S.C.A. § 5103A(d).  It was noted that although a December 2004 examiner had opined that the Veteran's degenerative arthritis of the fingers and carpal bones were not caused by an injury to the left index finger the examiner did not provide an opinion on the likelihood that x-ray evidence of a healed fracture of the fourth metacarpal was the result of an injury in service claimed by the Veteran or the likelihood that the healed fracture resulted in the Veteran's currently diagnosed left hand disability.  The Board was instructed upon remand to request clarification of these matters or provide adequate reasons or bases as to why clarification was not necessary.  Therefore, additional development is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has present residuals of a fracture of the left hand as a result of active service.  The examiner should solicit a compete history from the Veteran of any injuries to the left hand before, during, or after service and clarify whether x-ray studies in December 2004 which showed evidence of a healed fracture of the fourth metacarpal of the left hand and severe degenerative changes of the carpal bones especially the radiocarpal joint (as opposed to fracture of the left index finger with deformity residual of the DIP joint and for which service connection has already been established) are at least as likely as not attributable to an injury in service to include the reported truck accident documented in the record in which the Veteran injured his left hand.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


